Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Office notes that the applicant’s IDS filed on 03/01/2022 cites reference GB 2246746. The Office notes that this reference which is titled “Wheel rim assembly” does not appear to be remotely related to applicant’s related filed of invention such as  medical couplings, general couplings, valves and fluid handling. While the GB 2246746 reference has been considered, the Office suggests that they verify the record for accuracy since it is very likely a typo occurred in the cited reference number. It is suspected that the applicant meant to claim GB 2246745 since this reference number has similar digits to the cited one (notice the last number) and GB 2246745 was cited as relevant art in an International Report. Since GB 2246745 was listed in an International Report and not listed by the applicant, due to a possible typo, GB 2246745 is being considered and cited in PTO-892.

Claim Objections
Claim 10 is objected to because of the following informalities:  
---Claim 10 L2 recites “coupleable” when it should be –couplable--.  

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 12, 16 and 18 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Hillier (US 8,544,497).
Regarding claim 1, Hillier (US 8,544,497) teaches in Figs. 1-10 (see at least Figs. 1-7) of a fluid coupling device (device 2) comprising: a housing (body 4) defining an internal space (see the space within body 4) and a longitudinal central axis (see the longitudinal centerline of the device in Figs. 1-2); a valve member (plunger 18) disposed within the internal space; and a member (split ring 60 and/or 60’) removably coupled to the housing (see Fig. 7) and including one or more projections (radially inwardly extending plunger engaging member 62) extending through one or more openings (cam slot 51 and/or 51’) defined by the housing and engaging the valve member to thereby retain the valve member in a first position within the internal space (see at least Figs. 1-2 and 7, notice that split ring 60/60’ in combination with the actuator collar 50 allows the plunger to be maintained in a desired position such as closed as shown in Fig. 1 or opened as shown in Fig. 2, when it is desired to move the plunger 18 to the other position, the actuator collar is rotated which causes a cam interaction between the split rings 60/60’ to reciprocate the valve plunger 18, see at least C4 L27 – C6 L22 for more details). Thus, the device of Hillier meets all the limitations of claim 1.
Regarding claim 2 and the limitation of the fluid coupling device of claim 1, wherein the first position is a closed position that blocks fluid flow through the fluid coupling device; the device of Hillier meets this limitation with the split ring 60/60’ in combination with the actuator collar 50 allowing the plunger to be maintained in a desired position such as closed as shown in Fig. 1. 
Regarding claim 3 and the limitation of the fluid coupling device of claim 1, wherein the first position is an open position that allows fluid flow through the fluid coupling device; the device of Hillier meets this limitation with the split ring 60/60’ in combination with the actuator collar 50 allowing the plunger to be maintained in a desired position such as opened as shown in Fig. 2.
Regarding claim 4 and the limitation of the fluid coupling device of claim 1, wherein the member is configured to be uncoupled from the housing such that the one or more projections disengage from the valve member; the device of Hillier meets this limitation as shown in at least Fig. 7 with the assembly being capable of being disassembled.
Regarding claim 8 and the limitation of the fluid coupling device of claim 1, further comprising a valve seat (see the reduced diameter portion of the bore 10 of the body 4, around reference number “21”, that engages the seal member 22 of the plunger when the valve is in the closed position as shown in at least Fig. 1) within the internal space, the valve seat defining a through-hole through which the longitudinal central axis extends, wherein the valve member abuts the valve seat while the valve member is in the first position to provide a fluid seal there between; the device of Hillier meets this limitation as shown in at least Fig. 1.
Regarding claim 12 and the limitation of the fluid coupling device of claim 1, further comprising a valve seal member (see the annular seal 22) coupled to the valve member, and wherein the valve seal member seals the fluid coupling device to block fluid flow through the fluid coupling device while the valve member is in the first position; the device of Hillier meets this limitation as shown in at least Fig. 1-2, 4A and 7.
Regarding claim 16 and the limitation of the fluid coupling device of claim 1, wherein the member comprises a sleeve (a split sleeve 60 and 60’) and the one or more projections consists of two radially-inward-extending projections (radially inwardly extending plunger engaging members 62 with one provided in each split sleeve portion 60/60’ on opposite side) that are arranged opposite of each other on the sleeve; the device of Hillier meets this limitation as shown in at least Fig. 7.
Regarding claim 18 and the limitation of the fluid coupling device of claim 1, wherein the valve member comprises an annular seal member (see the annular seal 22 and/or 31) or comprises an elastomeric sealing material; the device of Hillier meets this limitation as shown in at least Fig. 1-2, 4A and 7. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillier (US 8,544,497) in view of Williams (US 9,364,653). 
Regarding claim 9, while the device of Hillier does teaches of a coupling device with a valve member, the device of Hillier fails to disclose the details of an aseptic coupling means that allows for two couplers to be coupled in an aseptic manner via the use of a removable membrane as claimed. However, aseptic coupling means are known in the art.
Williams (US 9,364,653) teaches in Figs. 1-41 (see at least Figs. 2-4 and 6) of coupling assembly comprising a first coupler device 100a and a second coupling device 100b which are secured together via an aseptic coupling means 50 similar to applicant’s disclosed invention (compare Figs. 4-6 of Williams with at least Figs. 9-10 of the application) comprising at least a removable membrane 400 that maintains sterile conditions, seals 200 for providing a fluid tight connection, a protective cover 300 with a handle 314 that allows the removable of the membrane once the connection is established and connectors 132, 134 that allows for the coupling of the first coupler device 100a with the second coupling device 100b in an aseptic manner to fluidly connect sterilized fluid pathways. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the device of Hillier to include at least at the coupling end 6, an aseptic coupling means 50 comprising at least a removable membrane 400 that maintains sterile conditions, seals 200 for providing a fluid tight connection, a protective cover 300 with a handle 314 that allows the removable of the membrane once the connection is established and connectors 132, 134 for coupling to another coupling device similar to the one as taught by Williams since such a modification combines the features of a selectively controllable fluid flow within the flow line via the reciprocating plunger as taught by Hillier and the connection to another coupling as taught by Williams which allows to maintain sterilized conditions of the fluid flowing through the couplings. 
As such, regarding claim 9, the device of the combination of Hillier in view of Williams teaches the limitation of the fluid coupling device of claim 1, further comprising a membrane (see the removable membrane 400 of the aseptic coupling means 50 as taught by Williams) having a portion removably attached to a front face surface of the housing and covering an end portion of a seal member (see seal 200 as taught by Williams) that projects longitudinally beyond the front face surface (see at least Figs. 2-40 of Williams showing a similar aseptic coupling means having similar structure and function as the one as disclosed in at least Figs. 9-10 of the application). Thus, the device of the combination of Hillier in view of Williams meets all the limitations of claim 9. 
Regarding claim 10 and the limitation of the fluid coupling device of claim 9, further comprising a handle (see the protective cover 300 with the handle 314 as taught by Williams) attached to the membrane, and wherein the handle is releasably coupleable to the housing; the device of the combination meets this limitation with at least Figs. 2-40 of Williams teaching of a similar aseptic coupling means having similar structure and function as the one as disclosed in at least Figs. 9-10 of the application. 
Regarding claim 11 and the limitation of the fluid coupling device of claim 10, wherein, while the handle is coupled to the housing, the handle covers the portion of the membrane that is removably attached to the front face surface of the housing; the device of the combination meets this limitation with at least Figs. 2-40 of Williams teaching of a similar aseptic coupling means having similar structure and function as the one as disclosed in at least Figs. 9-10 of the application.
Regarding claim 19 and the limitation of the fluid coupling device of claim 1, further comprising a connection structure (connectors 132, 134) for non-releasably attaching the fluid coupling device to another fluid-handling component; the device of the combination meets this limitation with at least Figs. 2-40 of Williams teaching of a similar aseptic coupling means having similar structure and function as the one as disclosed in at least Figs. 9-10 of the application, in particular at least Fig. 25A and C6 L62 – C7 L45 that the connectors 132, 134 comprises latches that prevents separation with the other fluid coupling once they have been placed in the pre-coupled state.
Regarding claim 20 and the limitation of the fluid coupling device of claim 1, wherein the fluid coupling device is a genderless device that is configured to non-releasably couple with a second fluid coupling device that is identical to the fluid coupling device; the device of the combination meets this limitation with at least Figs. 2-40 of Williams teaching of a similar aseptic coupling means having similar structure and function as the one as disclosed in at least Figs. 9-10 of the application, in particular at least Figs. 4B and 6 resemble the genderless connection of Figs. 9-10 of the application and Fig. 25A and C6 L62 – C7 L45 teaches that that the connectors 132, 134 comprises latches that prevents separation with the other fluid coupling once they have been placed in the pre-coupled state.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillier (US 8,544,497) in view of Trinchera (US 2006/0211996).
Regarding claim 17, the device of Hillier fails to disclose the limitation of a elastomeric valve seat as claimed. However, elastomeric valve seats are known in the art.  
Trinchera (US 2006/0211996) teaches in Figs. 1-4 (see at least Fig. 4) of a coupling 10 with a reciprocating valve 30 that when it is in the closed position, it engages an annular elastomeric valve seat 36 installed within the housing of the coupler to provide a fluid tight seal.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the device of Hillier to include an annular elastomeric valve seat 36 installed within the housing 4 and capable of engaging the plunger valve 18 when the valve is in the closed position in a similar manner as taught by Trinchera since such a modification is a known suitable alternative to providing a fluid tight seal with the reciprocating valve of a coupling device with the added advantage that the elastomeric properties of the valve seat that allows for compensation of imperfections at the sealing interface as compared to non-resilient sealing interfaces. 
As such, regarding claim 17 and the limitation of the fluid coupling device of claim 1, further comprising a valve seat (see the annular elastomeric valve seat 36 as taught by Trinchera which is installed within the housing 4 of Hillier and capable of engaging the plunger valve 18 when the valve is in the closed position, see at least Fig. 4 of Trinchera and Figs. 1-2 of Hillier) within the internal space and in contact with the valve member, wherein the valve seat is an elastomer; the device of the combination of Hillier in view of Trinchera meets all the limitations of claim 17. 

Allowable Subject Matter
Claims 5-7 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest prior art are: Gerst (US 9,770,581), Williams (US 9,726,308; US 9,364,653), Hillier (US 8,544,497), Stern (US 3,367,626), Dodd (US 2018/0056310, referenced as Silgan in International Reports), Trinchera (US 2006/0211996) and Ashdown (GB 2246745, referenced in International Reports). Dodd (Silgan) and Ashdown are referenced in the International Reports as X-References allegedly teaching all the limitations of the claims. However, upon further review of the prior art and the claims, the examiner disagrees with the interpretation taken by the International Report since these references does not appear to be relevant to applicant’s field of endeavor which is general couplings and aseptic/medical couplings since Dodd appears to disclose a sprayer with a valve and Ashdown appears to disclose a personal buoyancy device with a valve. Gerst and Williams teaches examples of aseptic couplings similar to a feature of the claimed invention. Notice that these aseptic couplings lack a valve member and a removable member as claimed. Trinchera teaches an example of a spring-biased valved coupling comprising an elastomeric valve seat similar to a feature of the claimed invention. Notice that Trinchera lacks the removable member as claimed. Hillier and Stern teaches examples of couplings comprising a valve that is actuated via the interaction of a removable collar member similar to applicant’s general invention. Notice that while comprising similar overall structure and function as applicant’s main invention, the structure and function of the removable collar members with the projections and the valves as claimed are different to those as disclosed by Hillier and Stern. In particular notice that the claims, requires the valve to move in response to the disengagement of the projections from the valve, which implies the use of a spring to bias the valve to a desired position once it is released from the engagement with the projections of the removable member. While at least Trinchera teaches the use of spring to bias the valve to the closed position, notice that modifying the devices of Hillier or Stern to include a spring to bias the valve would not produce the claimed structure and function and the modification would be either not beneficial or in the case of Hillier, the spring would not function to bias the valve to the closed position due to the interference provided by the cam-actuator. Additionally, while Hillier does teaches a C-shaped portion of the removable member, notice that it does not surrounds the housing by greater than 180 degrees and less than 360 degrees as claimed. Furthermore, the removable member of the prior art is not configured to be torn in order to remove the member from being coupled to the housing and at best it is removable by disassembly rather than by being pulled or ripped apart by force as claimed. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the fluid coupling device (100) comprising the housing (110), the valve member (120), the removable member (130) and the one or more projections (132) having all the limitations as claimed in claims 5-7 and 13-15 and as shown in at least Fig. 4 and 9-10 of the application.    

Conclusion
The cited prior art listed in the PTO-892 and not relied upon are references that were either previously cited in parent/co-pending cases, cited by International reports and/or cited by the examiner as being relevant art to the claimed invention or to applicant’s disclosure. It is noted that Benson (US 11,480,281) is not considered prior art, however it is considered relevant art since it discloses features similar but patentably distinct to those of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753